Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and an amendment to the claims as filed on 01/05/2021 are acknowledged.  
Election/Restriction
Applicant's election without traverse of Group II, claim 11-16 in the Reply filed on 01/05/2021. Additionally, Applicants’ election of the following species without traverse is acknowledged: ‘(meth)acrylate polymeric powder’ for polymer powder; ‘benzyl aniline’ for solid amine or solid component; ‘ethyl cyanoacrylate’ for cyanoacrylate monomer which is reading on claims 11-16. By way of application’s election,  claims 1-10 and 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic or linking claim.  Since the election was made without traverse, the requirement is still deemed proper and is therefore made FINAL.
Please note that the examiner expands search for solid amine or solid component to any species recited in claim 16 because benzyl aniline in the nail composition seems to be free of art. 

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
Claim 16 is objected to a minor informality. 
Specifically, claim 16 recites “2-amino, 4-picoline” in line 3, and but which should have written as “2-amino-4-picoline”.  Appropriate correction is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 11-16 are rejected under 35 USC 103 as being obvious over Megna (US6250311B1) in view of Sheariss et al.(US6080389); and/or Resler et al. (US5650138A).  

Applicant claims including below claim 11 filed 01/05/2021:

    PNG
    media_image1.png
    414
    1318
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Megna teaches a nail coating composition comprising a resin mixture for brush-on nail coating which may read on the instant liquid mixture of 70-100% ethyl-2-cyanoacrylate which reads on the elected species and the said amount overlaps the instant range of about 95% to about 99.75%, poly methyl methacrylate which reads on the instant thickener and hydroquinone which reads on the instant initiator; as the polymerization dryer, spray coating of aromatic amine which reads on the instant component having an amine moiety and powder of poly (ethyl or ethyl/methyl) methacrylate which reads on the elected species of methacrylate polymeric powder (abstract and col. 5, lines 39-52), wherein the said spray coating with aromatic amine can be performed via aerosol and it is noted that aerosol can contain solid particles, in the absence of evidence to the contrary (instant claim 11 (in part), and instant claims 12-15 and 17). 
However, Megna remains silent about specific species of thickener of instant claim 15 and solid type species of amine component of instant claims 11 and 16.  The deficiencies are cured by Sheariss and/or Resler.
Sheariss teaches a fingernail reshaping composition comprising methacrylate polymer liquid/powder and barbituric acid solid, where the barbituric acid derivatives have some photo-initiation properties and is uniformly distributed through methacrylate powder (col. 14, lines 15-18). The composition may further comprises cyanoacrylate (col. 1, lines 45-56).    
 Resler teaches an improved activator and method of utilizing same in applying durable protective coating on natural or artificial nails (abstract); the nail coating a safe and easy method for applying protective coating to a nail surface (col. 2, first para.) and the said activator for curing a gel component comprises polymerization initiator, viscosity modifying agent, solvent, wherein the polymerization initiator comprises aromatic amine including N,N-dimethyl-p-toluidine, diethyl-p-toluidine, dihydroxyethyl-p-toluidine; and dihydroxypropyl-p-toluidine (claims 6-7 of prior art) which reads on the instant amine component (instant claim 16) and the viscosity agent (=thickening agent) includes terminated polymethacrylate, polymers or copolymers of ethyl, methyl or isobutyl methacrylates … (claim 9 of prior art) which reads on the instant thickener(instant claim 15). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1.  The difference between the instant application and Megna is that Megna does not expressly teach powdered composition comprising polymeric powder and solid amine together of instant claim 11. The deficiency is cured by Sheariss. 
2. The difference between the instant application and Megna is that Megna does not expressly teach the exact range of cyanoacrylate monomer of instant claim 13. 
3. The difference between the instant application and Megna is that Megna does not expressly teach specific species of thickener of instant claim 15, and amine component of instant claim 16. The deficiencies are cured by Resler. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Megna, i.e., separately adding methacrylate powder and aromatic amine particle with single powdered composition comprising methacrylate powder and solid amine component. 
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”
Further it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Megna with Sheariss disclosing a powdered composition comprising methacrylate polymer powder and solid amine component such as solid barbituric acid because the solid barbituric acid is uniformly distributed through methacrylate powder and such powdered composition would achieve better polymerization of the cyanoacrylate of Megna, in the absence of evidence to the contrary.  

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art range of cyanoacrylate monomer with the claimed range without undue experimentation because the prior range 70-100% overlaps the claimed range of about 95-about 99.75%, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define aromatic amine of Megna with specific amine species of Resler as a matter of choice or design in order to achieve the claimed invention. 
One of the ordinary artisan would have been motivated to do so because selection of specific species of aromatic amine would have yielded no more than the predictable results of e.g., activating cyanoacrylate to provide a safe and easy method for applying protective coating to a nail surface, in the absence of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYUNG S CHANG/Primary Examiner, Art Unit 1613